NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



PEDRO NUNEZ CISNEROS,                        )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-4991
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed August 23, 2019.

Appeal from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Howard L. Dimmig, II, Public Defender, and
Dane K. Chase, Special Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea N. Simms,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, ATKINSON, and SMITH, JJ., Concur.